SCOTT, P. J.
The bill of particulars of the plaintiff’s claim, containing the items of his account, was- admitted as evidence without objection and by the consent of the defendant. The subsequent statement sent to the defendant, which claimed only $85 due the plaintiff, was explained by the plaintiff as having been an error of his in not examining all the items of his bill charged upon his books against the defendant, and this explanation was drawn out by defendant’s counsel on cross-examination. Plaintiff claims that the judgment should be modified, by increasing it from $122.82 damages and costs, to the sum of $204 and costs. An examination of the plaintiff’s bill of items offered in evidence shows, however, that the total debit is $232, and the total credit is $53, leaving a balance due of $179. The judgment shall therefore be modified, by increasing the amount to $179 and the proper costs in the court below, and, as modified, affirmed, without costs of this appeal. Judgment modified by increasing amount of judgment to $179 and costs in the court below, and, as modified, affirmed, without costs in this court. All concur.